Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,957,072. This is a statutory double patenting rejection.
Instant application
Reference.
Claim limitation..

1. A method for finding the pose of a 3D model in a 3D image of an object acquired by a 3D camera assembly, comprising the steps of: providing the 3D model to a vision system processor; providing the acquired 3D image to the vision system processor; and finding, with the processor, a pose that simultaneously matches 3D edges in the 3D model to 3D edges in the 3D image and 3D normals in the 3D model to 3D normals in the 3D image.

2. The method as set forth in claim 1, wherein the step of finding comprises applying weightings to 3D edges in the 3D image and 3D normals in the 3D image so as to weight use of 3D edges versus 3D normals in the image.

3. The method as set forth in claim 2, wherein the the step of finding determines whether (a) a plane of the object provides information about alignment in directions parallel to the 3D normals, and (b) edges of the object provide information about alignment in one or more directions perpendicular to the edges, respectively.

4. The method as set forth in claim 1, further comprising, matching the 3D edges in the 3D model to 3D edges in the 3D image using a point-to-line metric.

5. The method as set forth in claim 4, further comprising, matching the 3D normals in the 3D model to the 3D normals in the 3D image using a point-to-plane metric.

6. The method as set forth in claim 1, further comprising, matching the 3D normals in the 3D model to the 3D normals in the 3D image using a point-to-plane metric.

7. The method as set forth in claim 3, wherein the step of finding includes defining a normal information matrix that represents the directions in which sufficient quantity of the information is present.

8. The method as set forth in claim 7, further comprising, performing a principal component analysis (PCA) on the matrix to identify the information and determine availability thereof for use in the step of finding.

9. The method as set forth in claim 8, wherein the step of performing includes evaluating the edges, respectively, for a quantity of the information contributed in respective directions and the information that is available.

10. The method as set forth in claim 9, wherein the step of performing evaluates edges according to the following: (a) if one of the resepective edges contribute a significant quantity of the information in a direction that is significant, then that one of the edges is assigned a high weight in the computation, and (b) if one of the respective edges does not contribute a significant quantity of the information in a direction that is significant, or if the direction is not significant, then that one of the edges is assigned a relatively low weight in the computation.

11. The method as set forth in claim 6, further comprising operating a linear minimization function that simultaneously minimizes a sum of distances computed using the point-to-plane metric plus a sum of distances computed using the point-to-edge metric.

12. A system for finding the pose of a 3D model in a 3D image of an object acquired by a 3D camera assembly, comprising: a vision system processor that receives the 3D model and the acquired 3D image; and a pose finding process that simultaneously matches 3D edges in the 3D model to 3D edges in the 3D image and 3D normals in the 3D model to 3D normals in the 3D image.

13. The system as set forth in claim 12, wherein the pose finding process applies weightings to 3D edges in the 3D image and 3D normals in the 3D image so as to weight use of 3D edges versus 3D normals in the image.

14. The system as set forth in claim 13, wherein the pose finding process determines whether (a) a plane of the object provides information about alignment in directions parallel to the 3D normals, and (b) edges of the object provide information about alignment in one or more directions perpendicular to the edges, respectively.

15. The system as set forth in claim 14, wherein the pose finding process matches at least one of (a) the 3D edges in the 3D model to 3D edges in the 3D image using a point-to-line metric, and (b) the 3D normals in the 3D model to the 3D normals in the 3D image using a point-to-plane metric.

16. The system as set forth in claim 15, wherein the pose finding process defines a normal information matrix that represents the directions in which sufficient quantity of the information is present.

17. The system as set forth in claim 16, wherein the pose finding process performs a principal component analysis (PCA) on the matrix to identify the information, and determine availability thereof, for pose finiding.

18. The system as set forth in claim 17, wherein the pose finding process comprises an evaluation process that evaluates the edges, respectively, for a quantity of the information contributed in respective directions and the information that is available.

19. The system as set forth in claim 18, wherein the evaluation process evaluates pose edges according to the following: (a) if one of the resepective edges contribute a significant quantity of the information in a direction that is significant, then that one of the edges is assigned a high weight in the computation, and (b) if one of the respective edges does not contribute a significant quantity of the information in a direction that is significant, or if the direction is not significant, then that one of the edges is assigned a relatively low weight in the computation.

20. The system as set forth in claim 15, further comprising a linear minimization process that simultaneously minimizes a sum of distances computed using the point-to-plane metric plus a sum of distances computed using the point-to-edge metric.
Claim.
1. A method for finding the pose of a 3D model in a 3D image of an object acquired by a 3D camera assembly, comprising the steps of: providing the 3D model to a vision system processor; providing the acquired 3D image to the vision system processor; and finding, with the processor, a pose that simultaneously matches 3D edges in the 3D model to 3D edges in the 3D image and 3D normals in the 3D model to 3D normals in the 3D image.

2. The method as set forth in claim 1, wherein the step of finding comprises applying weightings to 3D edges in the 3D image and 3D normals in the 3D image so as to weight use of 3D edges versus 3D normals in the image.

3. The method as set forth in claim 2, wherein the the step of finding determines whether (a) a plane of the object provides information about alignment in directions parallel to the 3D normals, and (b) edges of the object provide information about alignment in one or more directions perpendicular to the edges, respectively.

4. The method as set forth in claim 1, further comprising, matching the 3D edges in the 3D model to 3D edges in the 3D image using a point-to-line metric.

5. The method as set forth in claim 4, further comprising, matching the 3D normals in the 3D model to the 3D normals in the 3D image using a point-to-plane metric.


6. The method as set forth in claim 1, further comprising, matching the 3D normals in the 3D model to the 3D normals in the 3D image using a point-to-plane metric.

7. The method as set forth in claim 3, wherein the step of finding includes defining a normal information matrix that represents the directions in which sufficient quantity of the information is present.

8. The method as set forth in claim 7, further comprising, performing a principal component analysis (PCA) on the matrix to identify the information and determine availability thereof for use in the step of finding.

9. The method as set forth in claim 8, wherein the step of performing includes evaluating the edges, respectively, for a quantity of the information contributed in respective directions and the information that is available.

10. The method as set forth in claim 9, wherein the step of performing evaluates edges according to the following: (a) if one of the resepective edges contribute a significant quantity of the information in a direction that is significant, then that one of the edges is assigned a high weight in the computation, and (b) if one of the respective edges does not contribute a significant quantity of the information in a direction that is significant, or if the direction is not significant, then that one of the edges is assigned a relatively low weight in the computation.

11. The method as set forth in claim 6, further comprising operating a linear minimization function that simultaneously minimizes a sum of distances computed using the point-to-plane metric plus a sum of distances computed using the point-to-edge metric.

12. A system for finding the pose of a 3D model in a 3D image of an object acquired by a 3D camera assembly, comprising: a vision system processor that receives the 3D model and the acquired 3D image; and a pose finding process that simultaneously matches 3D edges in the 3D model to 3D edges in the 3D image and 3D normals in the 3D model to 3D normals in the 3D image.

13. The system as set forth in claim 12, wherein the pose finding process applies weightings to 3D edges in the 3D image and 3D normals in the 3D image so as to weight use of 3D edges versus 3D normals in the image.

14. The system as set forth in claim 13, wherein the pose finding process determines whether (a) a plane of the object provides information about alignment in directions parallel to the 3D normals, and (b) edges of the object provide information about alignment in one or more directions perpendicular to the edges, respectively.

15. The system as set forth in claim 14, wherein the pose finding process matches at least one of (a) the 3D edges in the 3D model to 3D edges in the 3D image using a point-to-line metric, and (b) the 3D normals in the 3D model to the 3D normals in the 3D image using a point-to-plane metric.

16. The system as set forth in claim 15, wherein the pose finding process defines a normal information matrix that represents the directions in which sufficient quantity of the information is present.

17. The system as set forth in claim 16, wherein the pose finding process performs a principal component analysis (PCA) on the matrix to identify the information, and determine availability thereof, for pose finiding.

18. The system as set forth in claim 17, wherein the pose finding process comprises an evaluation process that evaluates the edges, respectively, for a quantity of the information contributed in respective directions and the information that is available.

19. The system as set forth in claim 18, wherein the evaluation process evaluates pose edges according to the following: (a) if one of the resepective edges contribute a significant quantity of the information in a direction that is significant, then that one of the edges is assigned a high weight in the computation, and (b) if one of the respective edges does not contribute a significant quantity of the information in a direction that is significant, or if the direction is not significant, then that one of the edges is assigned a relatively low weight in the computation.

20. The system as set forth in claim 15, further comprising a linear minimization process that simultaneously minimizes a sum of distances computed using the point-to-plane metric plus a sum of distances computed using the point-to-edge metric.
Explaining of the difference for ODP…



Claim Rejections - 35 USC § 103
2.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Solgi et al. (Pub: No: US 20150003669 A11) in view of Ohba et al. (Pub.No:US20190213739 A1).
Regarding claim 1, Solgi provides for providing the 3D model to a vision system processor ( see [0010], see “ An apparatus for estimating the shape and pose of a 3D object relative to a host vehicle includes at least one sensor mounted in a vehicle for sensing a 3D object in a vehicle's vicinity); providing the acquired 3D image to the vision system processor ( see [0010], see “ The processor is operable to: obtain a 3D object image from the at least one sensor, estimating the shape of the object in the 3D object image”) ; and finding, with the processor, a pose that simultaneously matches 3D edges in the 3D model to 3D edges in the 3D image (see claim 4 of Solgi, see “ for each successive image of the detected 3D object, iterating the estimation of the shape and pose of the detected 3D object until the model of the 3D object matches the shape and pose of the detected 3D object”). Solgi does not provide for matching 3D normals in the 3D model to 3D normals in the 3D image. However in the same field of endeavor Ohba teaches the missing limitation of Solgi (see [0075], see “when the normal line vector at the ith position of the three-dimensional model 170 is represented by M.sub.i, the normal line vector at the corresponding position acquired by the normal line distribution acquisition section 62 by p.sub.i and the total number of normal line vectors to be compared by N, the state of the three- dimensional model 170 is adjusted”, also see [0076]). It would have been obvious to one ordinary skill in the art, before filling of instant application, to incorporate the teaching of Ohba with the system and method of Solgi, in order to of acquiring a state of a target object efficiently and accurately using a captured image, via normal line distribution acquisition section configured to acquire a distribution of normal line vectors of a subject surface from a captured polarized image. See [0006] and [0007] of Ohba.
Regarding claim 2, Solgi does not provide for, wherein the step of finding comprises applying weightings to 3D edges in the 3D image and 3D normals in the 3D image so as to weight use of 3D edges versus 3D normals in the image. However, Ohba teaches the above limitation (see [0077], see “a4 fitting accuracy of a three-dimensional model is increased by providing, to a normal line vector, a weight that increases as the distance of the normal line vector from the position m increases to calculate the evaluation value E”). It would have been obvious to one ordinary skill in the art, before filling of instant application, to incorporate the teaching of Ohba with the system and method of Solgi, in order to of acquiring a state of a target object efficiently and accurately using a captured image, via normal line distribution acquisition section configured to acquire a distribution of normal line vectors of a subject surface from a captured polarized image. See [0006] and [0007] of Ohba.
Regarding claims 12-13, see the rejections of claims 1-2 respectively. They recite similar limitations as claims 1-2. Hence, they are similarly analyzed and rejected. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Solgi et al. (Pub: No: US 20150003669 A1) in view of Ohba et al. (Pub.No:US20190213739 A1), further in vies of Kotake et al. (Pub.No: US 20170358048 A1). 
Regarding claim 4, Solgi as modified by Ohba does not provide for, matching the 3D edges in the 3D model to 3D edges in the 3D image using a point-to-line metric. However, in the same field of endeavor Kotake teaches the above limitation (see [0058], see “An edge that is in close proximity on the normal direction of the projected line segment is searched for each of the dividing points, and the line segment is matched to the edge. Thereafter, the sum of squares of the distance between the matched edge and the 3D shape model (the line segment) is used as the evaluation function (the error function)”). It would have been obvious to one ordinary skill in the art, before filling of instant application, to incorporate the teaching of Kotake with the system and method of Solgi as modified by Ohba in order to calculate the evaluation function for the sampled position and orientation in model fitting.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Solgi et al. (Pub: No: US 20150003669 A1) in view of Ohba et al. (Pub.No:US20190213739 A1), further in view of KITAMURA et al. (Pub.No:20140037194A1).
Regarding claim 5, Solgi as modified by Ohba does not provide for, matching the 3D normals in the 3D model to the 3D normals in the 3D image using a point-to-plane metric. However, in the same field of endeavor Kitamura teaches the above limitation (see [0115], see “FIG. 11. The distance "d" is represented by the following Sixth Formula. Here, P.sub.2' is a point contained in the matching plane of the second viewpoint (rigid- body transformation is already performed by the Fourth Formula), and Nv.sub.2 is a normal line of the matching plane of the second viewpoint. In addition, lp.sub.1 is a point at the intersection of the vector from the point P.sub.2' in the direction of the normal line Nv.sub.2 with the matching plane of the first viewpoint”). It would have been obvious to one ordinary skill in the art, before filling of instant application, to incorporate the teaching of Kitamura with the system and method of Solgi as modified by Ohba in order to compares the relative positions of the first planes and the relative positions of the second planes and identifies a pair of the first plane and the second plane, which are most similar in the relative positions, as matching planes between the first planes and the second planes, via a matching plane identifying unit. See [0013] of Kitamura.
Regarding claim 6, see the rejection of claim 5. It recites similar limitations as claim 6. Hence it is similarly analyzed and rejected.
Allowable Subject Matter
Claims 3,7-11 and 14-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of Solgi et al. (Pub: No: US 20150003669 A1) in view of Ohba et al. (Pub.No:US20190213739 A1), and Kotake et al. (Pub.No: US 20170358048 A1), failed to teach or suggest for features/limitations of claims 3,7-11 and 14-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kornilov et al. US 20180096537 A1, is cited because the reference teaches “obtaining a three-dimensional (3D) model of a user's face, wherein the 3D model of the user's face comprises a plurality of 3D points; determining a face normal that is normal to a plane that is determined based at least in part on a first subset of 3D points from the plurality of 3D points”, see abstract.
Mahfouz. US 20170143494 A1, is cited because the reference teaches “[0252] Post rigid registration, the 3D models are registered using a similarity registration process. This process involves aligning the template 3D model and the anatomical 3D model in normal scale iteratively by calculating a similarity transform that best aligns the normal scale features (i.e., ridges) for both the template 3D model and the anatomical 3D model”.
PARK et al. US 20170032567 A1, is cited because the reference teaches “The characteristic information of the 3D model may be determined based on at least one of vertex information of the 3D model, location information of a virtual camera, direction information of the virtual camera, location information of a virtual light source, and direction information of the virtual light source. The vertex information of the 3D model includes information about attributes of a vertex, for example, 3D coordinates, a color, and a normal of the vertex”, see [0041].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/           Primary Examiner, Art Unit 2664